—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered April 4, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of credibility and identification were properly presented to the jury and we find no reason to disturb its determination.
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Ellerin, Lerner, Saxe and Buckley, JJ.